UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BOSS WORLDWIDE LLC D/B/A ALGO ONLINE RETAIL INDEX NUMBER: 19-CV-2363

vs Plaintiff
BEAU CRABILL, THOMAS CRABILL, JR., and ALL OUT RAW LLC

Defendant

AFFIDAVIT OF SERVICE

State of Delaware }
County of New Castle} ss.

The undersigned, being duly sworn, deposes and says:
Deponent is not a party herein, is over 18 years of age and resides in the state of Delaware,
That on 03/21/2019 at 3:25 PM at 222 Delaware Avenue, 17th Floor, Wilimington, DE 19899

deponent served a(n) Summons in a Civil Action and Complaint Jury Trail Demand with Exhibits A-C, Civil Cover
Sheet, Electronic Case Filing Rules & Instructions, Individual Practices of Judge Vincent L. Briccetti

on All Out Raw LLC c/o Jeremy Anderson, Fish & Richardson P.C., accepted by Paty Clark,

deponent knew the person so served to be a person authorized to accept service.

Description of Person Served
Gender: Female

Skin: White

Hair: Blonde

Age: 51 - 65 Yrs.
Height: 5' 4" - 5' 8"
Weight:100-130 Lbs.
Other:

Sworn to before me this

 

 

 

3.5 day of March, 2019 on
we —— e
<Kevin’S. Dunn
NOTARY PUBLIC

 

DENCRRIS ANGELO BRITT
NC ITARY PUBLIC

|
| STATE OF DELAWARE
i

. ving By Irving, Inc | 233 Broadway, Suite 2201 | New York NY 10279
Vly ‘Gommiss el Expires May 1 20ee New York City Dept of Consumer Affairs License No. 0761160
